
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


2009 Cash Bonus Plan Summary

        As reported in the FGX International Holdings Limited (the "Company")
Current Report on Form 8-K dated February 11, 2009, the Compensation Committee
of the Board of Directors of the Company adopted the 2009 Cash Bonus Plan (the
"Plan") for the Company's fiscal year ending January 2, 2010. Bonus payouts
under the Plan will constitute Performance Units under the Company's 2007
Incentive Compensation Plan. The Compensation Committee designated employees
serving in the position of vice president and above of the Company ("Executive
Officers"), and the Chief Executive Officer may designate certain other key
employees of the Company or its subsidiaries, to participate in the Plan.

        The Compensation Committee approved a target bonus amount, expressed as
a percentage of salary, for each Executive Officer. The following table sets
forth the target bonus percentage for the Company's principal executive officer,
principal financial officer and each other named executive officer.

Executive Officer
  Title   Target as a % of
Base Salary  

Alec Taylor

 

Chief Executive Officer

    50  

John Flynn Jr. 

 

President

    50  

Anthony Di Paola

 

Exec. VP—Chief Financial Officer

    50  

Steven Crellin

 

Exec. VP—Sales

    50  

Jeffrey J. Giguere

 

Exec. VP—General Counsel

    50  

        Bonus payouts under the Plan will be based on the Company's achievement
of an earnings per share (EPS) goal for fiscal 2009 set by the Compensation
Committee, as adjusted to exclude certain non-recurring items that occur outside
of the ordinary course of the Company's business operations. Achievement of the
adjusted EPS goal will produce bonus payouts equal to the target amounts.
Achievement of adjusted EPS of 95% to 105% of the adjusted EPS goal will produce
a commensurate reduction or increase in the bonus payouts. Achievement of
adjusted EPS of 90% to 94.9% of the adjusted EPS goal will produce a reduction
in the bonus payout equivalent to three-tenths of a percent for each
corresponding one-tenth of a percent decrease in adjusted EPS. Achievement of
adjusted EPS of 105.1% to 120% of the adjusted EPS goal will produce an increase
in the bonus payout equivalent to two-tenths of a percent for each corresponding
one-tenth of a percent increase in adjusted EPS. There will be no bonus payout
for achievement of adjusted EPS below 90% of the goal unless authorized by the
Compensation Committee, and bonus payouts are capped at 135% of the target bonus
amount.

        After the end of the fiscal year, the Compensation Committee will
evaluate the Company's performance against the EPS goal and will determine
whether a bonus payout is required for all participants. In general, a
participant must remain an employee through the date of the bonus payout to be
eligible for payment.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

